DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on October 7, 2022.  Claim(s) 1-6, 8-16 and 18-20 is/are currently pending in the instant application.  The application is a continuation of U.S. application 15/996,230 filed on June 1, 2018, now U.S. Patent 10,846,640.  The application also claims priority to provisional application 62/513,923 filed on June 1, 2017. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1, 8, 11, and 18 in the response on 10/07/2022.  Claims 7 and 17 have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, 8-16, and 18-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for assessing risk in a project workflow which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
(a) obtaining an issue risk classification machine learning model, wherein the issue risk classification machine learning model predicts a risk level and a risk category for individual construction related issues; 
(b) obtaining a subcontractor machine learning model, wherein: 
(i) a subcontractor generates or addresses one or more of the individual construction related issues; 
(ii) the subcontractor machine learning model utilizes output from the issue risk classification machine learning model as input; 
(iii) the subcontractor machine learning model analyzes the output from the issue risk classification machine learning model to generate a subcontractor risk metric; and 
(c) displaying a visualization of the subcontractor risk metric that is used to prioritize the work and time on the construction site, wherein:
(i) the subcontractor risk metric is modified based on the user input in the visualization;
(ii) the subcontractor machine learning model is updated based on the modification, wherein the subcontractor machine learning model provides a feedback loop that predicts the subcontractor risk metric; and 
(d) using the subcontractor risk metric to prioritize work and time on a construction site.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Classifying risk levels for constructions related tasks and generating a risk metric for contractors and subcontractors working a construction site recites concepts performed in the human mind.  But for the “machine learning model(s)” language, the claim encompasses a person predicting the risk level of a construction issue and determines a subcontractor risk related to the issue for prioritizing work and time of a construction site in his/her mind.  The mere nominal recitation of generic machine learning does not take the claim limitation out of the mental processing grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer, processor executing on the computer, and memory storing instructions when executed by the processor in Claim 11 appears to be just software.  Claim 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Classifying risk levels for constructions related tasks and generating a risk metric for contractors and subcontractors working a construction site recites fundamental economic practices for mitigating risk and managing personal behavior for prioritizing work and time on a site.  But for the “machine learning model(s)” language, the claim encompasses predicting the risk level of a construction issue and determines a subcontractor risk related to the issue for prioritizing work and time.  The mere nominal recitation of generic machine learning does not take the claim limitation out of the certain methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer, processor executing on the computer, and memory storing instructions when executed by the processor in Claim 11 appears to be just software.  Claim 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite no computer hardware (Claim 1) a processor and a memory storing a set of instructions when executed by the processor (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0134] about implantation using general purpose or special purpose computing devices [The hardware and software 
environment include a computer 2002 and may include peripherals. Computer 2002 
may be a user/client computer, server computer, or may be a database computer. The 
computer 2002 comprises a general-purpose hardware processor 2004A and/or a special purpose hardware processor 2004B (hereinafter alternatively collectively 
referred to as processor 2004) and a memory 2006, such as random access memory] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4,  8, 11, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,846,640. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.

Claim 1 can be drawn to claim 1 of U.S. Patent 10,846,640, specifically (a) obtaining AEC data regarding a quality of construction for a construction project, wherein the AEC data comprises building information (BIM) models, contracts, construction quality data, construction safety data, construction project management data, construction images, and construction text; 
(b) building a set of classifiers and machine learning models using the construction quality data recorded daily by a construction team on a construction jobsite, wherein the set of classifiers and machine learning models identify historical contributing factors that impact completion of the construction project; 
(c) augmenting the AEC data based on the set of classifiers and machine learning models; (d) generating a risk metric for one or more issues in the AEC data based on the augmented AEC data, wherein the risk metric: 
(1) predicts a subcontractor rating at an issue level that is used to distinguish subcontractors; and 
(2) predicts a project risk level based on quality, safety, schedule, and cost; 
(e) interactively presenting a visualization of the risk metric on a display device, wherein the visualization comprises:
 (1) a heatmap of subcontractor risk levels over time, wherein the heatmap is used to further compare and hire subcontractors for the construction project; and 
(2) an interface showing all projects ranked by risk level on a daily duration or an overall time duration; and wherein the interactively presenting comprises: generating the visualization of the risk metric; modifying the risk metric based on user input in the visualization; and updating one or more of the machine learning models based on the modification, wherein the machine learning models provide a feedback loop that predicts the risk metric; and 
(f) via the visualization, prioritizing work, project resourcing, and/or training based on the risk metric.

Claim 4 can be drawn to claim 1 of U.S. Patent 10,846,640.
Claim 8 can be drawn to claim 1 of U.S. Patent 10,846,640.

Claim 11 is similar to claim 1 and can be drawn to independent system claim 14 of U.S. Patent 10,846,640.

Claim 14 is similar to claim 4 and is drawn to claim 14 of U.S. Patent 10,846,640.
	Claim 18 is similar to claim 8 and is drawn to claim 14 of U.S. Patent 10,846,640.

	The limitations of the following claims, while not recited in the claims set of U.S. Patent 10,846,640 are found as part of the disclosure which directly shows that the inventions are the same.
	Claims 2 and 12 are found in col. 9, line 25 of U.S. Patent 10,846,640 disclosure.
	Claims 3 and 13 are found in col. 9, line 26 of U.S. Patent 10,846,640 disclosure.
	Claims 5 and 15 are found in col. 10, lines 58-62 of U.S. Patent 10,846,640 disclosure.
Claims 6 and 16 are found in col. 12, lines 32-41 of U.S. Patent 10,846,640 disclosure.
	Claim 9 and 19 are found in col. 11, lines 19-25 of U.S. Patent 10,846,640 disclosure.
	Claims 10 and 20 are found in col. 11, lines 35-54 of U.S. Patent 10,846,640 disclosure.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.  The arguments related to the rejection under Obviousness-type Double Patenting has been acknowledges however the Applicant has requested the rejection be held in abeyance until other issues are resolved.   

Regarding the rejection under 35 U.S.C. § 101 the Applicant traverses the rejection based on the amendments to at least claims 1 and 11.  The arguments (remarks pages 8-9) state that the amendment including specifically implemented computer model recites a practical application. 

The Examiner does not agree that the claims have been integrated into a practical application.  Specifically, the user of a machine learning model executed on a generic computer does not sufficiently integrate the judicial exception into a practical application.  It’s merely using the computer a as a tool to perform the otherwise abstract idea.   In this case the issue is that the machine learning model is said to be part of a feedback look and does not appear to be receiving the feedback itself as part of an actual leaning process.  The language as presented in the claim uses a pre trained model which is updated based on a user input and is part of a feedback loop.  The model is not actually updating itself and is using a user input for each iteration.  Further, the feedback does not appear to be part of the model actually improving with each iteration but itself as part of the feedback loop.  For these reason the claim is not sufficiently integrated but is merely using the computer as a tool to perform steps which can be done by the human mind. 

In summary, the rejection under obviousness-type double patenting has been held at this time.  The rejection under 35 U.S.C. § 101 has not been overcome at this time.  The claims are not in condition for allowance at this time as alleged. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 14, 2022